ORDER
PER CURIAM,
AND NOW TO WIT, this 10th day of May, 1988 the Petition for Review in the nature of a Writ of Prohibition is *72Denied. The Petition for the Exercise of Extraordinary Jurisdiction is Granted. The Orders of the lower court are vacated, the action dismissed and the election is to proceed as directed by the International Union (American Federation of State, County and Municipal Employees, AFL-CIO) under the supervision of the American Arbitration Association.
The Stay entered by this Court on May 9, 1988 is dissolved.